Per Curiam.

Memorandum The tenant was not entitled to an offset for the time that was required to repair the damage due to the fire, which was not caused by the landlord’s negligence. There was never any surrender of the premises by the tenant and therefore the tenant was not relieved of his obligation to pay rent (Smith v. Kerr, 108 N. Y. 31).
The final order should be reversed, with $30 costs, and final order directed for landlord for possession of the premises described in the petition, with costs.
Hammer, Hoestadter and Hecht, JJ., concur.
Final order reversed, etc.